--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 


INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT is entered into as of August 1, 2006, by and
between Waste Connections, Inc., a Delaware corporation (the “Company”), and
______________________________ (“Indemnitee”).
 
RECITALS
 
A.    The Company is aware that because of the increased exposure to litigation
costs, talented and experienced persons are increasingly reluctant to serve or
continue serving as directors and officers of corporations unless they are
protected by comprehensive liability insurance and indemnification.
 
B.    The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
often fail to provide such directors and officers with adequate guidance
regarding the proper course of action.
 
C.    The Board of Directors of the Company (the “Board”), has concluded that,
in order to retain and attract talented and experienced individuals to serve as
officers and directors of the Company and its subsidiaries and to encourage such
individuals to take the business risks necessary for the success of the Company
and its subsidiaries, the Company should contractually indemnify its officers
and directors, and the officers and directors of its subsidiaries, in connection
with claims against such officers and directors relating to their services to
the Company and its subsidiaries, and has further concluded that the failure to
provide such contractual indemnification could be detrimental to the Company,
its subsidiaries and stockholders.
 
D.    Indemnitee’s willingness to serve as a director or officer of the Company
is predicated, in substantial part, upon the Company’s willingness to indemnify
Indemnitee in accordance with the principles reflected above, to the fullest
extent permitted by the laws of the state of Delaware, and upon the other
undertakings set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the promises and as an inducement to
Indemnitee to serve as a director or officer of the Company, the parties,
intending to be legally bound, hereby agree as follows:
 
1.    Definitions.
 
(a)    Agent. “Agent” with respect to the Company means any person who is or was
a director, officer, employee or other agent of the Company or a Subsidiary of
the Company; or is or was serving at the request of, for the convenience of, or
to represent the interests of, the Company or a Subsidiary of the Company as a
director, officer, employee or agent of another Corporation, partnership, joint
venture, trust or other enterprise (including without limitation any employee
benefit plan whether or not subject to the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)); or was a director, officer, employee or
agent of a predecessor corporation (or other predecessor entity or enterprise)
of the Company or a Subsidiary of the Company, or was a director, officer,
employee or agent of another corporation, partnership, joint
 

--------------------------------------------------------------------------------


 
venture, trust or other enterprise (including without limitation any employee
benefit plan whether or not subject to the ERISA) at the request of, for the
convenience of, or to represent the interests of such predecessor.
 
(b)    Change in Control. “Change in Control” shall mean, and shall be deemed to
have occurred if, on or after the date of this Agreement: (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) or group acting in concert, other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company's then outstanding Voting Securities; (ii) during any period of two (2)
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company's stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; (iii) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation
other than a merger or consolidation which would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least eighty percent (80%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company's assets.
 
(c)    Company. References to the “Company” shall include, in addition to Waste
Connections, Inc., any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Waste Connections,
Inc. (or any of its wholly owned subsidiaries) is a party which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
 
(d)    Expenses. “Expenses” means all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ and experts’
fees, costs of investigation and related disbursements) incurred by the
Indemnitee in connection with the investigation (whether formal or informal),
settlement, defense or appeal of a Proceeding covered hereby or the
establishment or enforcement of a right to indemnification under this
 

INDEMNIFICATION AGREEMENT: ______________
Page 2 of 13


--------------------------------------------------------------------------------



Agreement, including without limitation in the case of an appeal the premium
for, and other costs relating to, any costs bond or supercedes bond or other
appeal bond or its equivalent.
 
(e)    Independent Legal Counsel. “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 3(h) hereof, who shall not have otherwise performed services for the
Company or Indemnitee within the last three years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
Indemnitees under similar indemnity agreements).
 
(f)    Other References. References to “other enterprises” shall include
employee benefit plans; references to “fines” shall include any excise taxes
assessed on Indemnitee with respect to an employee benefit plan; and references
to “serving at the request of the Company” shall include any service as a
director, officer, employee, agent or fiduciary of the Company which imposes
duties on, or involves services by, such director, officer, employee, agent or
fiduciary with respect to an employee benefit plan, its participants or its
beneficiaries; and if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, Indemnitee shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.
 
(g)    Proceeding. “Proceeding” means any threatened, pending, or completed
claim, suit, action, proceeding or alternative dispute resolution mechanism, or
any hearing or investigation, whether civil, criminal, administrative,
investigative or otherwise, including without limitation any situation which the
Indemnitee believes in good faith might lead to the institution of any such
proceeding.
 
(h)    Reviewing Party. “Reviewing Party” shall mean, subject to the provisions
of Section 3(f), any person or body appointed by the Board of Directors in
accordance with applicable law to review the Company's obligations hereunder and
under applicable law, which may include a member or members of the Company's
Board of Directors, Independent Legal Counsel or any other person or body not a
party to the particular Proceeding for which Indemnitee is seeking
indemnification.
 
(i)    Subsidiary. “Subsidiary” means any corporation or other entity of which
more than ten percent (10%) of the outstanding voting securities or other voting
interests is owned directly or indirectly by the Company, and one or more other
Subsidiaries, taken as a whole.
 
2.    Maintenance of Liability Insurance.
 
(a)    The Company hereby covenants and agrees with Indemnitee that, subject to
Section 2(b), the Company shall obtain and maintain in full force and effect
directors’ and officers’ liability insurance (“D&O Insurance”), in reasonable
amounts as the Board of Directors shall determine from established and reputable
insurers with an AM Best rating of A.VI or better, but no less than the amounts
in effect upon initial procurement of the D&O Insurance. In all policies of D&O
Insurance, Indemnitee shall be named as an insured.
 

INDEMNIFICATION AGREEMENT: ______________
Page 3 of 13


--------------------------------------------------------------------------------



(b)    Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
the premium costs for such insurance are (i) disproportionate to the amount of
coverage provided after giving effect to exclusions, and (ii) substantially more
burdensome to the Company than the premiums charged to the Company for its
initial D&O Insurance.
 
(c)    To the extent the Company maintains liability insurance applicable to
directors, officers, employees, agents or fiduciaries, Indemnitee shall be
covered by such policies in such a manner as to provide Indemnitee the same
rights and benefits as are provided to the most favorably insured of the
Company's directors, if Indemnitee is a director; or of the Company's officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company's key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.
 
3.    Mandatory Indemnification. The Company shall defend, indemnify and hold
harmless Indemnitee to the fullest extent permitted by law:
 
(a)    Third Party Actions. If Indemnitee was or is a party, or is threatened to
be made a party, to any Proceeding (other than an action by or in the right of
the Company) by reason of the fact that Indemnitee is or was or is claimed to be
an Agent of the Company, or by reason of anything done or not done by Indemnitee
in any such capacity, or by reason of the fact that Indemnitee personally
guaranteed any obligation of the Company at any time, against any and all
Expenses and liabilities of any type whatsoever (including, but not limited to,
legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of such Proceeding, if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
action or Proceeding, had no reasonable cause to believe such persons conduct
was unlawful. The termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not act in good faith and in a manner which the Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company, and, with respect
to any criminal action or proceeding, had reasonable cause to believe that the
Indemnitee’s conduct was unlawful.
 
(b)    Derivative Actions. If Indemnitee was or is a party, or is threatened to
be made a party, to any Proceeding by or in the right of the Company by reason
of the fact that Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by Indemnitee in any such capacity, against any and
all Expenses and liabilities of any type whatsoever (including, but not limited
to, legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of such Proceeding, if the Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; except that no indemnification
under this subsection shall be made, and Indemnitee shall repay all amounts
previously advanced by the Company, in respect of any claim, issue or matter for
which the Indemnitee is judged in a final, non-appealable decision to be liable
to the Company by a court of competent jurisdiction due to willful misconduct in
the
 

INDEMNIFICATION AGREEMENT: ______________
Page 4 of 13


--------------------------------------------------------------------------------



performance of Indemnitee’s duties to the Company, unless and only to the extent
that the court in which such Proceeding was brought or the Court of Chancery of
Delaware shall determine that, despite the adjudication of liability but in view
of all of the circumstances of the case, the Indemnitee is fairly and reasonably
entitled to indemnity. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnitee
did not act in good faith and in a manner which the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that the Indemnitee’s conduct was unlawful.
 
(c)    Presumptions; Burden of Proof. In making any determination concerning
Indemnitee’s right to indemnification, there shall be a presumption that
Indemnitee has satisfied the applicable standard of conduct, and the Company may
overcome such presumption only by its adducing clear and convincing evidence to
the contrary. For purposes of this Agreement, the termination of any Proceeding
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by this Agreement or applicable law. In
addition, neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
this Agreement under applicable law, shall be a defense to Indemnitee's claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. Any determination concerning
Indemnitee’s right to indemnification that is adverse to Indemnitee may be
challenged by the Indemnitee in the Court of Chancery of the State of Delaware.
No determination by the Company (including without limitation by its directors
or any Independent Legal Counsel) that Indemnitee has not satisfied any
applicable standard of conduct shall be a defense to any claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.
 
(d)    Actions Where Indemnitee Is Deceased. If Indemnitee was or is a party, or
is threatened to be made a party, to any Proceeding by reason of the fact that
Indemnitee is or was an Agent of the Company, or by reason of anything done or
not done by Indemnitee in any such capacity, and prior to, during the pendency
of, or after completion of, such Proceeding, the Indemnitee shall die, then the
Company shall defend, indemnify and hold harmless the estate, heirs and legatees
of the Indemnitee against any and all Expenses and liabilities incurred by or
for such persons or entities in connection with the investigation, defense,
settlement or appeal of such Proceeding on the same basis as provided for the
Indemnitee in Sections 3(a) and 3(b) above.
 
(e)    Extent of Insurance. The Expenses and liabilities covered hereby shall be
net of any payments made by D&O Insurance carriers or others.
 

INDEMNIFICATION AGREEMENT: ______________
Page 5 of 13


--------------------------------------------------------------------------------





 
(f)    Review of Indemnification Obligations. Notwithstanding the foregoing, in
the event any Reviewing Party shall have determined (in a written opinion, in
any case in which Independent Legal Counsel is the Reviewing Party) that
Indemnitee is not entitled to be indemnified hereunder under applicable law: (i)
the Company shall have no further obligation under Section 3(a) or 3(b) to make
any payments to Indemnitee not made prior to such determination by such
Reviewing Party; and (ii) the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all Expenses
theretofore paid to Indemnitee to which Indemnitee is not entitled hereunder
under applicable law; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee is entitled to be indemnified hereunder
under applicable law, any determination made by any Reviewing Party that
Indemnitee is not entitled to be indemnified hereunder under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expenses theretofore paid in indemnifying Indemnitee until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed). Indemnitee's
obligation to reimburse the Company for any Expenses shall be unsecured and no
interest shall be charged thereon.
 
(g)    Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee substantively is not entitled to be
indemnified hereunder in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation seeking an initial determination by the
court or challenging any such determination by such Reviewing Party or any
aspect thereof, including the legal or factual bases therefor, and the Company
hereby consents to service of process and to appear in any such proceeding.
Absent such litigation, any determination by any Reviewing Party shall be
conclusive and binding on the Company and Indemnitee.
 
(h)    Selection of Reviewing Party; Change in Control. A determination, if
required by applicable law, with respect to Indemnitee’s entitlement to
indemnification shall be made in accordance with the provisions of this
paragraph (h). If there has not been a Change in Control, a Reviewing Party
shall be selected by the Board of Directors, and if there has been such a Change
in Control (other than a Change in Control which has been approved by a majority
of the Company's Board of Directors who were directors immediately prior to such
Change in Control), any Reviewing Party with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnification of Expenses under
this Agreement or any other agreement or under the Company's Certificate of
Incorporation or Bylaws as now or hereafter in effect, or under any other
applicable law, if desired by Indemnitee, shall be Independent Legal Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be entitled to be indemnified hereunder under applicable law
and the Company agrees to abide by such opinion. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys'
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto. Notwithstanding any other provision
of this Agreement, the Company shall not be required to pay Expenses of more
than one Independent Legal Counsel in connection with all matters concerning a
single Indemnitee, and such Independent Legal Counsel
 

INDEMNIFICATION AGREEMENT: ______________
Page 6 of 13


--------------------------------------------------------------------------------



shall be the Independent Legal Counsel for any or all other Indemnitees unless:
(i) the employment of separate counsel by one or more Indemnitees has been
previously authorized by the Company in writing; or (ii) an Indemnitee shall
have provided to the Company a written statement that such Indemnitee has
reasonably concluded that there may be a conflict of interest between such
Indemnitee and the other Indemnitees with respect to the matters arising under
this Agreement.
 
4.    Partial Indemnification. If Indemnitee is found under Sections 3, 6 or 9
hereof not to be entitled to indemnification for all of the Expenses relating to
a Proceeding, the Company shall indemnify the Indemnitee for any portion of such
Expenses not specifically precluded by the operation of such Sections 3, 6 or 9.
 
5.    Indemnification Procedures; Mandatory Advancement of Expenses.
 
(a)    Promptly after receipt by Indemnitee of notice to him or her of the
commencement or threat of any Proceeding covered hereby, Indemnitee shall notify
the Company of the commencement or threat thereof, provided that any failure to
so notify shall not relieve the Company of any of its obligations hereunder.
 
(b)    If, at the time of the receipt of a notice pursuant to Section 5(a)
above, the Company has D&O Insurance in effect, the Company shall give prompt
notice of the Proceeding or claim to its insurers in accordance with the
procedures set forth in the applicable policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies.
 
(c)    Indemnitee shall be entitled to retain one or more counsel from time to
time selected by Indemnitee in Indemnitee’s sole discretion to act as its
counsel in and for the investigation, defense, settlement or appeal of each
Proceeding. The Company shall not waive any privilege or right available to
Indemnitee in any such Proceeding.
 
(d)    The Company shall bear all fees and Expenses (including invoices for
advance retainers) of such counsel, and all fees and Expenses invoiced by other
persons or entities, in connection with the investigation, defense, settlement
or appeal of each such Proceeding. Such fees and Expenses are referred to herein
as “Covered Expenses.”
 
(e)    Until a determination to the contrary under Section 6 hereof is made, the
Company shall advance all Covered Expenses in connection with each Proceeding.
The Indemnitee shall qualify for advances upon the execution and delivery to the
Company of this Agreement which shall constitute an undertaking providing that
the Indemnitee undertakes to the fullest extent permitted by law to repay the
advance if and to the extent that it is ultimately determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company. No other form of
undertaking shall be required other than the execution of this Agreement.
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee's ability to repay the expenses and without regard to
Indemnitee's ultimate entitlement to indemnification under the other provisions
of this Agreement.
 

INDEMNIFICATION AGREEMENT: ______________
Page 7 of 13


--------------------------------------------------------------------------------





 
(f)    Each advance to be made hereunder shall be paid by the Company to
Indemnitee within ten (10) days following delivery of a written request therefor
by Indemnitee to the Company.
 
(g)    The Company acknowledges the potentially severe damage to Indemnitee
should the Company fail timely to make such advances to Indemnitee.
 
(h)    The Company shall not settle any proceeding if a result of such
settlement, fine or obligation is imposed on Indemnitee without the Indemnitee’s
prior written consent.
 
(i)    If the Indemnitee is the subject of or is implicated in any way during
any proceeding, the Company will share with Indemnitee any information it has
turned over to any third parties concerning the investigation.
 
(j)    The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company or the Company itself shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.
 
(k)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee's action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the officers of the Company (other than
the Indemnitee) in the course of their duties, or on the advice of legal counsel
for the Company or the Board or counsel selected by any committee of the Board
or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser, investment banker,
compensation consultant, or other expert selected with reasonable care by the
Company or the Board or any committee of the Board. The provisions of this
Section 5(k) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct.
 
(l)    Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Proceeding subject to Section 3(a) or 3(b) hereof, the Company has
D&O Insurance or other liability insurance in effect which may cover such
Proceeding, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
 
(m)    Selection of Counsel. In the event the Company shall be obligated
hereunder to provide indemnification for or make any advancement of Expenses
with respect to the Expenses of any Proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such Proceeding with counsel approved
by Indemnitee (which approval shall not be unreasonably withheld) upon the
delivery to Indemnitee of written notice of the Company's election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently retained by or on behalf of Indemnitee with respect to the same
Proceeding; provided that: (i) Indemnitee shall
 

INDEMNIFICATION AGREEMENT: ______________
Page 8 of 13


--------------------------------------------------------------------------------



have the right to employ Indemnitee's separate counsel in any such Proceeding at
Indemnitee's expense; and (ii) if (A) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (C) the Company
shall not continue to retain such counsel to defend such Proceeding, then the
fees and expenses of Indemnitee's separate counsel shall be Expenses for which
Indemnitee may receive indemnification or advancement of Expenses hereunder.
 
6.    Determination of Right to Indemnification.
 
(a)    To the extent Indemnitee has been successful on the merits or otherwise
in defense of any Proceeding, claim, issue or matter covered hereby, Indemnitee
need not repay any of the Expenses advanced in connection with the
investigation, defense or appeal of such Proceeding.
 
(b)    Indemnitee shall have the right to advancement by the Company prior to
the final disposition of any Proceeding of any and all Expenses relating to,
arising out of or resulting from any Proceeding paid or incurred by Indemnitee
or which Indemnitee determines are reasonably likely to be paid or incurred by
Indemnitee.
 
(c)    Subject to the provisions of Section 3(f), notwithstanding a
determination by a Reviewing Party or a court that Indemnitee is not entitled to
indemnification with respect to a specific Proceeding, Indemnitee shall have the
right to apply to the Court of Chancery of Delaware for the purpose of enforcing
Indemnitee’s right to indemnification pursuant to this Agreement.
 
(d)    Subject to the provisions of Section 3(h), the Company shall indemnify
Indemnitee against all Expenses incurred by Indemnitee in connection with any
Proceeding under Sections 6(b) or 6(c) and against all Expenses incurred by
Indemnitee in connection with any other Proceeding between the Company and
Indemnitee involving the interpretation or enforcement of the rights of
Indemnitee under this Agreement unless a court of competent jurisdiction finds
that each of the material claims and/or defenses of Indemnitee in any such
Proceeding were frivolous or made in bad faith.
 
(e)    The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company's
Certificate of Incorporation, the Company's Bylaws or by statute. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, employee, agent or fiduciary, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, such change, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties' rights and obligations hereunder except
as set forth in Section 9 hereof.
 

INDEMNIFICATION AGREEMENT: ______________
Page 9 of 13


--------------------------------------------------------------------------------



(f)    Nonexclusivity. The indemnification and the payment of Expense advances
provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the Company's Certificate of Incorporation, its
Bylaws, any other agreement, any vote of stockholders or disinterested
directors, the General Corporation Law of the State of Delaware, or otherwise.
The indemnification and the payment or advancement of Expenses provided under
this Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though subsequent thereto
Indemnitee may have ceased to serve in such capacity.
 
(g)    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding to the extent
Indemnitee has otherwise actually received payment (under any insurance policy,
provision of the Company's Certificate of Incorporation, Bylaws or otherwise) of
the amounts otherwise payable hereunder.
 
(h)    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Proceeding, but not, however, for all
of the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion of such Expenses to which Indemnitee is entitled.
 
7.    Certificate of Incorporation and By-Laws. The Company agrees that the
Company’s Certificate of Incorporation and By-laws in effect on the date hereof
shall not be amended to reduce, limit, hinder or delay (a) the rights of
Indemnitee granted hereby, or (b) the ability of the Company to indemnify
Indemnitee as required hereby. The Company further agrees that it shall exercise
the powers granted to it under its Certificate of Incorporation, its By-laws and
by applicable law to indemnify Indemnitee to the fullest extent possible as
required hereby.
 
8.    Witness Expenses. The Company agrees to compensate Indemnitee for the
reasonable value of Indemnitee’s time spent, and to reimburse Indemnitee for all
Expenses (including attorneys’ fees and travel costs) incurred by Indemnitee, in
connection with being a witness, or if Indemnitee is threatened to be made a
witness, with respect to any Proceeding, by reason of Indemnitee serving or
having served as an Agent of the Company.
 
9.    Exceptions. Notwithstanding any other provision hereunder to the contrary,
the Company shall not be obligated pursuant to the terms of this Agreement:
 
(a)    Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense (other than: (i) Proceedings
under Sections 6(b) or 6(c); (ii) proceedings brought to establish or enforce a
right to indemnification under this Agreement or the provisions of the Company’s
Certificate of Incorporation or By-laws unless a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
Proceeding were not made in good faith or were frivolous; or (iii) proceedings
or claims instituted by Indemnitee with the approval by the Board); or
 

INDEMNIFICATION AGREEMENT: ______________
Page 10 of 13


--------------------------------------------------------------------------------



(b)    Unauthorized Settlements. To indemnify Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding covered hereby without the
prior written consent of the Company to such settlement, which consent will not
be unreasonably withheld provided that the Company’s consent is not required if
the Company is refusing to indemnify or advance Expenses to the Indemnitee.
 
10.    Non-exclusivity. This Agreement is not the exclusive arrangement between
the Company and Indemnitee regarding the subject matter hereof and shall not
diminish or affect any other rights which Indemnitee may have under any
provision of law, the Company’s Certificate of Incorporation or By-laws, under
other agreements, or otherwise.
 
11.    Continuation After Term; Binding Effect. Indemnitee’s rights hereunder
shall continue after the Indemnitee has ceased acting an Agent of the Company
and the benefits hereof shall inure to the benefit of the heirs, executors and
administrators of Indemnitee. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.
 
12.    Interpretation of Agreement. This Agreement shall be interpreted and
enforced so as to provide indemnification to Indemnitee to the fullest extent
now or hereafter permitted by law.
 
13.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, provisions of the Agreement shall
not in any way be affected or impaired thereby, and to the fullest extent
possible, the provisions of this Agreement shall be construed or altered by the
court so as to remain enforceable and to provide Indemnitee with as many of the
benefits contemplated hereby as are permitted under law.
 
14.    Counterparts, Modification and Waiver. This Agreement may be signed in
counterparts. This Agreement constitutes a separate agreement between the
Company and Indemnitee and may be supplemented or amended as to Indemnitee only
by a written instrument signed by the Company and Indemnitee, with such
amendment binding only the Company and Indemnitee. All waivers must be in a
written document signed by the party to be charged. No waiver of any of the
provisions of this Agreement shall be implied by the conduct of the parties. A
waiver of any right hereunder shall not constitute a waiver of any other right
hereunder.
 

INDEMNIFICATION AGREEMENT: ______________
Page 11 of 13


--------------------------------------------------------------------------------



15.    Notices. All notices, demands, consents, requests, approvals and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been properly given if hand delivered (effective upon receipt or
when refused), or if sent by a courier freight prepaid (effective upon receipt
or when refused), in the case of the Company, at the addresses listed below, or
to such other addresses as the parties may notify each other in writing.
 
To Company:
 
Waste Connections, Inc.
35 Iron Point Circle, Suite 200
Folsom, California 95630
Attention: President
 
To Indemnitee:
 
At the Indemnitee’s residence address and facsimile number on the records of the
Company from time to time.

 
16.    Evidence of Coverage. Upon request by Indemnitee, the Company shall
provide evidence of the liability insurance coverage required by this Agreement.
The Company shall promptly notify Indemnitee of any change in the Company’s D&O
Insurance coverage.
 
17.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.
 
18.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.
 
19.    No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.
 
[Signatures appear on the following page.]

INDEMNIFICATION AGREEMENT: ______________
Page 12 of 13


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first above written.
 

 
WASTE CONNECTIONS, INC.
 
 
 
By: ________________________________
        Ronald J. Mittelstaedt, President and
        Chief Executive Officer
     
INDEMNITEE:
 
 
______________________________________
Printed
Name: ________________________________



 

 
 
 
INDEMNIFICATION AGREEMENT: ______________
 
S-1